Made all changes per our conversation (restriction, added 102 for other reference and clarified “extend at least partially through” for reference Ellis with annotated drawings). Thanks 

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-11, drawn to “A brake assembly”, classified in F16D63.
II. Claims 12-20, drawn to “A retractable lifeline assembly”, classified in A62B35.
III. Claims 21-22, drawn to “A method of manufacturing a retractable lifeline assembly”, classified in A62B1.
The inventions are independent or distinct, each from the other because:
Inventions I and III are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially the apparatus of the brake assembly can be used where the extension member is attached to the housing of the assembly and not to a rotatable member as required by method claim 21, where claim 1 does not recite a rotatable member.  
Inventions II and III are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus of the brake assembly can be used where the extension member is attached to the housing of the assembly and not to a rotatable member as required by method claim 21.
Inventions II and I are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the combination claim 12 does not require the extension member to extend at least partially through the brake plate, where combination claim 12 requires it to be between the rotatable member and the brake plate.  The subcombination has separate utility such as that the brake assembly of claim 1 .  
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The invention requires a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).  See the different class/subclass picture provided above as examples of a burdensome search created without restriction.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with attorney Robin Sannes on 01/28/2020 a provisional election was made without traverse to prosecute the invention of group I, claims 1-11.  Affirmation of this election must be made by s 12-22 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. If applicant wants the method to be eligible for rejoinder, it should be amended during prosecution as “(withdrawn-amended)” status so that it still includes all the features of any allowable product claim, and so that it has no 112 issues.
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 3 recites “a first engagement member, wherein the brake plate includes a second engagement member configured to engage the first engagement member when a first force is applied to move the extension member in a first direction or a second force is applied to rotate the brake plate in a second direction”; this recitation causes indefiniteness because since the brake plate movement is only rotational; i.e. either in the clockwise or counter clockwise direction; hence engagement pawl 282 can only engage the plate when rotated in one of the two directions; consequently having the optional second direction which can only be opposite to the rotational direction would not and should not be able to allow engagement between the first and second elements. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choate, US (2016/0346572).
In regards to claim 1 Choate discloses:
A brake assembly (fig. 2), comprising: a brake plate (32) including a plurality of radially-extending brake tabs (34); and an extension member (44) extending at least partially through the brake plate (as shown in fig. 2; where pawls 44 inherently at least partially extend through plate 32 in order to engage teeth 34), one of the brake plate and the extension member movable relative to another of the brake plate and the extension member such that the extension member is configured to successively engage the plurality of radially-extending brake tabs (as described in excerpt below; paragraph 0041).

    PNG
    media_image1.png
    593
    592
    media_image1.png
    Greyscale

Claims 1-5 and 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ellis, US (4538703).
In regards to claim 1 Ellis discloses:
A brake assembly (fig. 5), comprising: a brake plate (78, 80) including a plurality of radially-extending brake tabs (79); and an extension member (top 68) extending at least partially through the brake plate (as shown in annotated drawings below where 68 sits between the boundaries of 78 and 80 which forms the brake plate, and hence extends at least partially through the brake plate 78/80), one of the brake plate and the extension member movable relative to another of the brake plate and the extension member such that the extension 

    PNG
    media_image2.png
    468
    428
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    430
    437
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    380
    590
    media_image4.png
    Greyscale

In regards to claim 2 Ellis discloses an engagement member (bottom element 68) configured to restrict a rotation of the brake plate.
In regards to claim 3 Ellis discloses a first engagement member (bottom element 68), wherein the brake plate includes a second engagement member (one of projections 79) configured to engage the first engagement member when a first force (force overcoming spring 72) is applied to move the extension member in a first direction or (alternative not required by the claim) a second force is applied to rotate the brake plate in a second direction.
In regards to claim 4 Ellis discloses a release mechanism (bottom 72); and a first engagement member (bottom 68), wherein the brake plate includes a second engagement member (one of projections 79), the release mechanism actuatable to move (when spring 72 is stretched or retracted) one of the first 
In regards to claim 5 Ellis discloses a biasing mechanism (72); and a first engagement member (bottom 68), wherein the brake plate includes a second engagement member (one of projections 79), the biasing mechanism biasing the second engagement member toward a first position in which one of the first engagement member or the second engagement member is restricted from engaging the other of the first engagement member or the second engagement member (Col 5: LL 62 – Col 6; LL 8; excerpts highlighted below).

    PNG
    media_image5.png
    380
    590
    media_image5.png
    Greyscale


In regards to claim 8 Ellis discloses the brake plate includes an end stop (see annotated drawings; bottom trough of projections engaging 79 which contacts 77 of 68 when engaged), the extension member movable toward the end stop when one or more of a first force is applied to move the extension member in a first direction (direction toward projection 79) or (alternative not required by the claim) a second force is applied to rotate the brake plate in a second direction.

    PNG
    media_image6.png
    353
    489
    media_image6.png
    Greyscale

In regards to claim 9 Ellis discloses the brake plate (78) includes a wall (any one of walls of housing 50) defining a nook (space in which 68 sits) configured to receive the extension member (68).

    PNG
    media_image7.png
    259
    424
    media_image7.png
    Greyscale

In regards to claim 10 Ellis discloses a rotatable member (64; fig. 3) operatively connected to a housing (50) and selectively rotatable relative to the housing, the brake plate (78) being operatively connected to the rotatable member (64) such that rotation of the rotatable member causes the extension member to successively engage the plurality of radially-extending brake tabs.
. 

    PNG
    media_image8.png
    567
    438
    media_image8.png
    Greyscale

Allowable Subject Matter
Claims 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to pto-892 form for list of cited references.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIREF M MEKHAEIL whose telephone number is (571)270-5334.  The examiner can normally be reached on 10-7 Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 






/S.M.M/Examiner, Art Unit 3634                                                                                                                                                                                                        
/DANIEL P CAHN/Primary Examiner, Art Unit 3634